206 P.3d 655 (2009)
SOMERSET VILLAGE TOWNHOMES CONDOMINIUM OWNERS' ASSOCIATION, a Washington nonprofit corporation, Petitioner,
v.
FAR NORTHWEST DEVELOPMENT COMPANY, LLC, a Washington limited liability company; Faramarz Ghoddoussi, an individual; and Does 1 through 20, Defendants.
Far Northwest Development Company, LLC, a Washington limited liability company, Plaintiff,
v.
Allied Construction Inc., a Washington corporation; Dom Construction Inc., a Washington corporation, Respondent,
EDCA Inc., a Washington corporation, Defendant;
Hills Construction, a Washington corporation, Respondent,
Maruice W. Hole and Jane Doe Hole, d/b/a Quality Surfacing, a Washington sole proprietorship; B & R Development, Inc., a Washington corporation, Defendants,
Orlin Johnson and Jane Doe Johnson, d/b/a Star Services, a Washington sole proprietorship, and Washington Insulation Inc., a Washington corporation, Respondents.
Dom Construction, Inc., a Washington corporation, Respondent,
v.
Orest L. Lakotiy and Jane Doe Lakotiy, d/b/a Lakotiy Construction, a Washington sole proprietorship, Defendant.
No. 82457-6.
Supreme Court of Washington.
April 29, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, *656 Chambers, Fairhurst and Stephens, at its April 28, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Review of the issues raised in answer to the petition for review is also denied. For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE